   Case 2:18-cr-00079-JMV Document 126 Filed 07/13/20 Page 1 of 2 PageID: 505


                             ARSENEAULT & FASSETT, LLP
JACK ARSENEAULT                      ATTORNEYS AT LAW                      JOHN J. ROBERTS+
DAVID W. FASSETT                                                           GREGORY D. JONES
ANGEL M. DeFILIPPO                     560 MAIN STREET
                                   CHATHAM, NEW JERSEY 07928               + ALSO ADMITTED IN NEW YORK
                                           (973) 635-3366
                                        FAX (973) 635-0855
                                     EMAIL info@af-lawfirm.com




                                             July 8, 2020

Via ECF Only

Hon. John Michael Vazquez, USDJ
U.S. Courthouse & Post Office Building
2 Federal Square
Newark, NJ 07101

       Re:     United States v. Joseph Taub
               Criminal. No. 18-79

Dear Judge Vazquez:

       We respectfully submit this letter concerning yesterday’s rescheduling of Mr. Taub’s plea
hearing from July 15 to July 30 due to his recent travel to Florida.

        First, further to yesterday’s conference call and Text Order, Mr. Taub has been notified of the
new hearing date and will comply with the COVID-19 14-day quarantine in a timely matter. However,
we must alert the Court that July 29 and 30 are the Ninth of Av, a Jewish holy day. Accordingly, we
respectfully request that the Court reschedule the plea hearing to the next available date.

         Second, we again apologize to the Court for the circumstances which necessitated the July 15
date’s rescheduling. As the Court knows, that date was selected during a May 29 telephone conference
and derived from the Court’s then-estimation that Phase II would commence before that date.
However, on June 22, when the Court entered the Text Order scheduling yesterday’s telephone
conference, we were still unaware of any timetable for the commencement of Phase II. At that time,
therefore, we assumed that the Court had scheduled the conference to reschedule the July 15 date. That
same day, when Mr. Taub told us that his sister-in-law had invited his family to Florida on July 1, we
blessed the trip but told him he might need to return very quickly if the July 15 date held. Two days
later, on June 24, New Jersey mandated the 14-day quarantine period for travelers coming from Florida.
At that time, we should have advised Mr. Taub not to travel to Florida on July 1, but we neglected to
do so. Again, we take full responsibility, and apologize, for the sequence of events which made Mr.
Taub unavailable to appear in-person for the July 15 plea hearing.

        Finally, and unrelatedly, on June 30 the Clerk’s Office posted an ECF notification terminating
the parallel in rem forfeiture case, Civil Number 16-9158, presumably because the proposed extension
submitted by the Government (and consented to by Mr. Taub) on June 17 (ECF 207) was never entered.
      Case 2:18-cr-00079-JMV Document 126 Filed 07/13/20 Page 2 of 2 PageID: 506



ARSENEAULT & FASSETT, LLP
        ATTORNEYS AT LAW




Since that notification, other claimants to the assets restrained in that case have asked Mr. Taub whether
those assets are now unrestrained and, if so, what they should do with them. Mr. Taub has continued
to adhere to the restraining orders and has not counseled any other claimant to transfer or alienate any
restrained assets. We stand by our consent to the Government’s extension request and to the forfeiture
case’s reinstatement.

         We thank the Court for considering this submission.

                                              Respectfully,



                                              /s/ Jack Arseneault



                                              /s/ Greg Jones


cc:      Joseph Taub
         Daniel V. Shapiro, AUSA
         Catherine R. Murphy, AUSA
         Jennifer S. Kozar, AUSA




                                              The Plea hearing is rescheduled to July 28, 2020 at 10:30 a.m.




                                                      7/13/2020
